DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Some of applicant's arguments filed 09/15/21 have been fully considered but they are not persuasive.
Regarding arguments directed to Zhou, applicant argues that Zhou does not teach “There is no disclosure as to the timing of the drilling and the underreaming such that they are done simultaneously through the unstable formation or the underreaming of the unstable formation is done concurrently with the drill bit drilling a deeper portion of the formation downhole of the unstable formation simultaneously with said underreaming…..There is no discussion of underreaming while drilling, for example, of the drill bit continuing to make downhole progress while the underreamer arms are extended.”. This argument is not on point because the claims (independent method claims 1 and 11) do not require simultaneously underreaming with the underreamers and drilling with the drill bit so that both the underreamer cuttters and the drill bit cutters are actively rotating and cutting into the formation. Instead, the claims only require “the drill bit is (still) engaged in a drilling operation”. The limitation “engaged in a drilling operation” is broad and encompasses any operation that involves a drill bit positioned in the wellbore. Thus, as long as a drill bit is in the hole, the drill bit is considered to be engaged in a drilling operation. Drilling operations also include circulating/pumping through the drill bit, and tripping the drill bit into the hole and pulling out of the hole. On a final note, Zhou in Figure 2 clearly shows underreamer assembly 34 and drill bit 38 engaged with the formation simultaneously (see labeled Fig. 2 of Zhou below).

Most of applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 10 is objected to because of the following informalities: in line 2, it is suggested to replace the word “a” with --the-- in the phrase “a wall of the wellbore” to improve clarity by avoiding double inclusion issues.
Claim 25 is objected to because of the following informalities: in line 2, it is suggested to replace the word “with” with --within-- to improve clarity and to be consistent with claim language in claim 13.
Claim 26 is objected to because of the following informalities: in line 2, it is suggested to delete the word “comprises” to improve clarity since it appears that nothing else follows it and that it is an incomplete sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the drill bit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the drill bit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 4, 7-10, 12-14, and 17 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 9, 11, 13-14, 18-20, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US9470059 in view of Hart et al. US8776876 and Denton US20170356269.
Regarding independent claim 1, Zhou discloses, in Figures 1-2, 5-6, and 8-9, 

underreaming (Zhou; Fig. 1-2 and 5-6; underreamer assembly 34) a section of the well bore at a depth spanning a layer of an unstable formation (unconsolidated, fracture, loss circulation, or washout zone 14) during or after the drill bit (drill bit 38) has drilled through the unstable formation such that the underreaming occurs while the drill bit is still engaged in a drilling operation (Zhou; Fig. 1-2 and 5-6; underreamer assembly 34; Zhou in Figure 2 clearly shows underreamer assembly 34 and drill bit 38 engaged with the formation simultaneously (see labeled Fig. 2 of Zhou below); MPEP 2112.02(I) normal operation of the underreamer assembly 34 and the drill bit 38 of the BHA 16);
deploying a structure (Zhou; Fig. 2 and 5-6; expandable liner 20) within the well bore at the depth of the layer of the unstable formation (Zhou; Fig. 1-2 and 5-6; expandable liner 20); and
actuating an expandable packer (Zhou; Fig. 2 and 5; inflatable bladder 28) within the structure to expand the structure in a radially outward direction from a longitudinal axis of the structure (Zhou; Fig. 2 and 5), wherein the structure comprises a sealing layer as an outer surface of the structure (Zhou; Fig. 2 and 5-6; expandable liner 20 with an outer sealing layer), wherein the sealing layer is in contact with walls of the underreamed section of the wellbore upon expanding in the radially outward direction (Zhou; Fig. 2 and 5-6; expandable liner 20 with an outer sealing layer), wherein the sealing layer comprises a elastomeric material (Zhou; col. 4:42-47 various material combination including elastomers).

    PNG
    media_image1.png
    433
    604
    media_image1.png
    Greyscale

Zhou’s Figure 2 shows simultaneous underreaming and drilling.

Zhou does not disclose a bistable structure; wherein the sealing layer comprises a swellable elastomeric material and a reinforcing mesh, and wherein the elastomeric material is connected to the reinforcing mesh.
Hart teaches a bistable structure (Hart; Fig. 16; packer 80 with bistable cells 83, underlying bistable tubular 82, and external seal 84; col. 8:55-67 to col. 9:1-3 “to support an open hole formation”; col. 9:18-22 “to stabilize the borehole”) (Examiner acknowledges applicant’s special definition for the claim term “bistable” in specification [0023] lines 1-2 “As used herein, the term "bistable" is defined as a component that is stable in two different states.”.).

The previously recited combination of Zhou in view of Hart does not teach wherein the sealing layer comprises a swellable elastomeric material and a reinforcing mesh, and wherein the elastomeric material is connected to the reinforcing mesh.
Denton teaches wherein the sealing layer comprises a swellable elastomeric material and a reinforcing mesh, and wherein the elastomeric material is connected to the reinforcing mesh (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the sealing layer as taught by Zhou in view of Hart with the sealing layer as taught by Denton since both sealing layers are known elements that obtain the predictable result of providing a wellbore sealing means that cooperate with downhole tubular assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claims 4, 22, and 26, Zhou in view of Hart and Denton teaches wherein actuating the expandable packer (Zhou; Fig. 2 and 5; inflatable bladder 28) comprises to 
The previously recited combination of Zhou in view of Hart and Denton is silent regarding actuating a hydraulic pump.
Hart teaches actuating a hydraulic pump (Hart; col. 6:56-64; a pump for inflation fluid).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/system as taught by Zhou in view of Hart and Denton to include actuating a pump as taught by Hart for the purpose of controlling the expansion of the expandable packer.

Regarding claim 7, Zhou in view of Hart and Denton teaches comprising drilling the wellbore downhole from the bistable structure upon expansion of the bistable structure within the underreamed section of the wellbore (Zhou; col. 5:52-54 “for lengthening the wellbore 10”).

Regarding claim 9, Zhou in view of Hart and Denton teaches wherein the bistable structure comprises a length is substantially equal to a length of the underreamed section of the wellbore (Zhou; Fig. 5-6).
The previously recited combination of Zhou in view of Hart and Denton does not teach wherein the bistable structure comprises at least two independent sections, and a combined length of the at least two independent sections is substantially equal to a length of the underreamed section of the wellbore.
Hart teaches that it may be desirable to have a bistable structure assembly with different cell designs that yield different expansion rates so that the use of different types of cells can improve compliance of the bistable structure assembly when the deployment force is not uniform along the length of the bistable structure assembly (Hart; col. 17:63-67 to col. 18:1-18).


Regarding independent claim 11, Zhou in view of Hart and Denton teaches the invention substantially as claimed as described above in reference to independent claim 1, and
A method (Zhou; Fig. 1-2, 5-6, and 8-9) comprising:
drilling a well bore through a layer of an unstable formation (Zhou; Fig. 1-2 and 5-6);
underreaming a section of the wellbore at the layer of the unstable formation (Zhou; Fig. 1-2 and 5-6; underreamer assembly 34; MPEP 2112.02(I) normal operation of the underreamer assembly 34 and the drill bit 38 of the BHA 16); simultaneously during the drilling the wellbore through the layer of unstable formation such that the underreaming occurs while the drill bit is still engaged in a drilling operation (Zhou; Fig. 1-2 and 5-6; underreamer assembly 34; Zhou in Figure 2 clearly shows underreamer assembly 34 and drill bit 38 engaged with the formation simultaneously; (see labeled Fig. 2 of Zhou above); MPEP 2112.02(I) normal operation of the underreamer assembly 34 and the drill bit 38 of the BHA 16);
positioning a bistable structure (Hart; Fig. 16; packer 80 with bistable cells 83, underlying bistable tubular 82, and external seal 84; col. 8:55-67 to col. 9:1-3 “to support an open hole formation”; col. 9:18-22 “to stabilize the borehole”) in a collapsed state at a depth of the underreamed section of the well bore (Zhou; Fig. 2);
expanding the bistable structure to an expanded state (Zhou; Fig. 1-2, 5-6, and 8-9), wherein the bistable structure comprises a sealing layer as an outer surface of the bistable structure, wherein the sealing layer is in contact with the underreamed section of the wellbore 
drilling downhole from the layer of the unstable formation (Zhou; Fig. 1-2 and 5-6).

Regarding claim 13, Zhou in view of Hart and Denton teaches wherein expanding the bistable structure to the expanded state comprises actuating an expandable packer positioned within the bistable structure (Zhou; Fig. 2 and 5; inflatable bladder 28).

Regarding claim 14, Zhou in view of Hart and Denton teaches wherein the sealing layer is configured to prevent portions of the unstable formation from entering the wellbore (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”).

Regarding independent claim 18, Zhou in view of Hart and Denton teaches the invention substantially as claimed as described above in reference to independent claims 1 and 11, and
A system (Zhou; Fig. 1-2, 5-6, and 8-9) to support an unstable formation in a wellbore (Zhou; Fig. 1-2 and 5-6), comprising:

a sealing layer (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”) positioned around the bistable structure (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”), the sealing layer configured to prevent debris from the unstable formation from entering the wellbore (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”); wherein the sealing layer is an outer surface of the bistable structure (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”), wherein the sealing layer is configured to be in contact with the underreamed section of the wellbore upon expansion of the bistable structure (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] 

Regarding claims 19 and 23, Zhou in view of Hart and Denton teaches wherein the sealing layer prevents passage of solids from the unstable formation into the wellbore (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”).

Regarding claim 20, Zhou in view of Hart and Denton teaches wherein the sealing layer prevents contact between wellbore fluids and the unstable formation (Denton; Fig. 6; [0036]; composite layer 602 with two external elastomer layers 402 connected to and backed by an internal/central layer of fabric/mesh 404; [0031] fabric/mesh/web “provides for mechanical reinforcement of the elastomer”, “resistance to bulging of the elastomer”).

Regarding claim 25, Zhou in view of Hart and Denton teaches further comprising an expandable packer positioned with the bistable structure and configured to expand the bistable structure to the expanded state upon actuation (Zhou; Fig. 2 and 5; inflatable bladder 28).

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US9470059 in view of Hart et al. US8776876 and Denton US20170356269 as applied to claims 1 and 11 above, and further in view of Reistle US2368424.
Regarding claims 8 and 12, Zhou in view of Hart and Denton is silent regarding underreaming a second section of the wellbore at a second depth spanning a second layer of the unstable formation, deploying a second bistable structure within the wellbore at the second depth: and actuating a second expandable packer within the second bistable structure to expand the second bistable structure in the radially outward direction from a second longitudinal axis of the second bistable structure, wherein the second bistable structure is in contact with walls of the second section of the wellbore upon expanding in the radially outward direction; and
underreaming a second section of the wellbore at a second layer of the unstable formation; positioning a second bistable structure in the collapsed state at a second depth of the second underreamed section of the wellbore; and expanding the second bistable structure to the expanded state, wherein the second bistable structure is in contact with the second underreamed section of the wellbore upon expansion of the second bistable structure.
Reistle teaches, in Figures 1-2, that multiple underreaming zones of interest 7 and 8 may exist in a well and that each underreaming zones of interest 7 and 8 can be treated individually by performing operational steps for one zone and duplicating/repeating the steps and equipment for treating another zone (Reistle; Fig. 1-2 sequence; col. 2:31 “repeated”). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/system as taught by Zhou in view of Hart and Denton to repeat the underreaming and expanding steps using a duplicate/identical bistable structure for a different underreaming zone/depth as taught by Reistle for the purpose of stabilizing all unstable formations in a wellbore that may exist at different depths across different layers of formations.

Claim(s) 10, 17, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US9470059 in view of Hart et al. US8776876 and Denton US20170356269 as applied to claims 1 and 11 above, and further in view of Binkley US2796134.
Regarding claims 10 and 24, Zhou in view of Hart and Denton teaches wherein underreaming the section of the well bore comprises cutting into a wall of the well bore to expand a diameter of the well bore by an amount equal to a multiplication factor times a thickness of a wall of the bistable structure (Zhou; Fig. 1-2 and 5).
The previously recited combination of Zhou in view of Hart and Denton is silent regarding to expand a diameter of the well bore by an amount equal to two times a thickness of a wall of the bistable structure.
Binkley teaches to expand a diameter of the well bore by an amount equal to two times a thickness of a wall of the structure (Binkley teaches that after treating the unstable lost circulation zone, it is desired to restore the underreamed section to a drill bit gauge hole diameter/size for the purpose of resuming drilling operations without encountering issues with the unstable lost circulation zone (Binkley; col. 3:46-49) and so that the wellbore is relatively smooth to prevent the workstring from getting stuck at wellbore ledges/shoulders formed at wellbore sections with different diameters.).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the multiplication factor of the method/system as taught by Zhou in view of Hart and Denton to select the underreaming diameter to be equal to two times the wall thickness of the bistable structure as taught by Binkley so that the final diameter of the stabilized underreamed section is flush with the rest of the wellbore diameter along the wellbore length and is a drill bit gauge hole diameter/size for the purpose of resuming drilling operations without encountering issues with the unstable lost circulation zone (Binkley; col. 3:46-49) and so 

Regarding claims 17 and 21, Zhou in view of Hart and Denton teaches wherein positioning the bistable structure in the collapsed state at the depth of the underreamed section of the well bore is accomplished (Zhou; Fig. 2; drill string 18).
The previously recited combination of Zhou in view of Hart and Denton does not teach wherein positioning the bistable structure in the collapsed state at the depth of the underreamed section of the well bore is accomplished using a wireline.
Binkley teaches using a wireline (Binkley; Fig. 3; wireline 90).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the conveyance mechanism (Zhou; drill string 18) as taught by Zhou in view of Hart and Denton with the wireline as taught by Binkley since both conveyance mechanisms are known elements that obtain the predictable result of providing a downhole equipment deployment means that cooperate with downhole tubular assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Newkirk US1414704 teaches simultaneously drilling and under-reaming for the purpose of enlarging a hole diameter to run a larger casing size.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	11/19/21

/ABBY J FLYNN/            Supervisory Patent Examiner, Art Unit 3672